Citation Nr: 1415874	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).    

2.  Entitlement to service connection for a lower back disorder.    
  
3.  Entitlement to service connection for a neck disorder.    

4.  Entitlement to service connection for a right hip disorder.    

5.  Entitlement to service connection for a left hip disorder.    

6.  Entitlement to service connection for a rib disorder.    

7.  Entitlement to service connection for a left ankle disorder.    

8.  Entitlement to service connection for bilateral hearing loss.  

9.  Entitlement to service connection for sinusitis.     
   
REPRESENTATION

Appellant represented by: The American Legion

	
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1986 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2008 and January 2009 rating decisions by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was later transferred to the VA RO in Roanoke, Virginia.  In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is included in the record and has been reviewed.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  After the Veteran's hearing, in October 2013, the Veteran submitted additional evidence with a waiver of consideration by the agency of original jurisdiction.  That evidence has been associated with the file.

The claim to service connection for PTSD will be decided below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

During the September 2013 videoconference hearing, the Veteran indicated an interest in higher disability ratings for service-connected depression and for his service-connected pelvic disability.  As these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  Each is therefore referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has PTSD.  


CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decisions by way of a May 2007 letter to the Veteran which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also had a duty to assist the Veteran in the development of his claim.  This duty included assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claim has been obtained.  VA obtained the Veteran's STRs, and relevant private and VA medical evidence.  With regard to the claim to service connection to PTSD, neither the Veteran nor his representative has indicated there are any additional records that VA should obtain on his behalf.  The primary care treatment records referenced in the remand below were noted by the Veteran in his hearing before the undersigned as covering his orthopedic disabilities, not his psychiatric disability.  VA provided the Veteran with a hearing before the Board to provide testimony in support of his claim.  Moreover, VA provided the Veteran with four VA compensation examinations into his claim to service connection for a psychiatric disorder.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service Connection for PTSD

In February 2007, the Veteran claimed service connection for a psychiatric disorder to include PTSD.  In a November 2008 rating decision, the RO granted service connection for major depressive and anxiety disorders (later characterized as depression with a panic disorder and agoraphobia).  The RO deferred the decision regarding PTSD.  Later, in a January 2009 rating decision, the RO denied the claim to service connection for PTSD.  The Veteran appealed that decision to the Board.  

In contending that he developed PTSD during service, the Veteran claimed three stressors.  First, he experienced a traumatic boat accident from which he incurred several physical injuries.  Second, as the result of hospital mistreatment following the boat accident, he experienced an overdose on pain medication.  Third, he noted the suicide of his in-service mentor.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

A service connection finding for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

In this matter, credible supporting evidence documents that at least one of the Veteran's claimed stressors occurred during service.  The record documents that he experienced a traumatic boat accident for which a major depressive disorder (with a panic disorder and agoraphobia) has been service-connected.  However, service connection for PTSD is unwarranted in this matter.  The evidence of record indicates that the Veteran does not have the disorder.  

The Veteran underwent four VA psychiatric examinations during the appeal period - in March 2007, September 2008, December 2008, and October 2009.  The March 2007 and October 2009 examinations were conducted by psychiatrists, while the September and December 2008 examinations were conducted by a psychologist.  Each examiner indicated a personal examination of the Veteran.  Each examiner indicated a review of the claims file.  Each examiner addressed the Veteran's contentions and summarized his medical history, to include the boat accident.  And each examiner found that the Veteran did not have PTSD - to be clear, not one examiner found PTSD criteria under the DSM-IV satisfied here.  Bloom v. West, 12 Vet. App. 185, 187   (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Further, no treatment records in the claims file indicate that the Veteran has been diagnosed with PTSD.  

The Board recognizes that the Veteran is competent to describe psychiatric symptoms he experiences as he perceives them.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  However, he is not competent to diagnosis himself with a particular type of psychiatric disorder.  A disorder such as PTSD is an internal pathology of the psyche that is beyond the capacity for lay observation.  Its etiology and development cannot be determined by observation, or by sensation such as feeling.  The Veteran is simply not competent to render a medical opinion that categorizes what he is experiencing in his mind.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He does not have the training and expertise to so.  On the essentially medical question before the Board, lay evidence is of limited evidentiary value.  Instead, the Board must look to the medical evidence of record in determining whether the Veteran has PTSD from the accident he experienced during service.  The competent and objective evidence of record, which indicates a major depressive disorder related to the boat accident, simply does not indicate the presence of PTSD.     

No competent evidence of record counters the VA examiners' findings that the Veteran does not have PTSD.  38 C.F.R. § 3.304(f).  Accordingly, service connection for PTSD is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In the absence of proof of a current disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Entitlement to service connection for PTSD is denied.  



REMAND

A remand is warranted for the remaining claims to service connection.  

First, the Veteran should be notified pursuant to the VCAA with regard to requirements in claims to secondary service connection.  38 C.F.R. § 3.310.  

Second, an effort should be made to retrieve medical treatment records from a military hospital at which the Veteran receives treatment.  During his hearing, he testified that he received regular treatment for his orthopedic disorders at a medical facility on Joint Base Langley-Eustis, Virginia (formerly Fort Eustis).  

Third, additional medical inquiry is necessary before the Board can decide the merits of the claims to service connection.  The Veteran should undergo new VA examinations for the claims to service connection for orthopedic disorders, and for sinusitis.  With regard to the claim to service connection for hearing loss, the claims file should be returned to the May 2013 audiology examiner for additional explanation of the opinion in the report.    

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:  

1.  Provide the Veteran with additional VCAA notification to include information regarding claims to secondary service connection.  

2.  Associate with the claims folder any outstanding VA treatment records if such exist.  

3.  Request that the Veteran submit or authorize the release of any relevant medical records relating to treatment he receives at a medical facility on Joint Base Langley-Eustis, Virginia (or Ft. Eustis as he stated during the hearing before the Board).  All requests for records and their responses should be clearly detailed in the claims folder.  The Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e) if such records are unavailable.

4.  After the above development has been completed, schedule the Veteran for appropriate VA examinations into his claims for service connection for orthopedic disorders, for bilateral hearing loss, and for sinusitis.  Any indicated tests should be conducted.  Each examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.  

a).  The examiner evaluating the orthopedic claims should comment on the following questions: 

(i) does the Veteran have current lower back, neck, bilateral hip, rib, or left ankle disorders?  In answering this question, note the March 2007 x-ray evidence indicating narrowing in the Veteran's lumbar spine; also note the lay statements of record - during and following service - attesting to back, neck, hip, rib, and left ankle disorders during service, which the Veteran relates to current symptoms.  

(ii) for any current lower back, neck, bilateral hip, rib, or left ankle disorder found, is it at least as likely as not (i.e., probability of 50 percent or greater) that any such disorder is due to any in-service disease, event, or injury?    

(iii) for any current lower back, neck, bilateral hip, rib, or left ankle disorder found, is it at least as likely as not that any such disorder is due to or caused by a service-connected disorder, such as the pelvis disorder that resulted from the boat accident?    

(iv) for any current lower back, neck, bilateral hip, rib, or left ankle disorder found, is it at least as likely as not that any such disorder is aggravated by the service-connected pelvis disorder?  By aggravation, the Board means a permanent increase in the severity of the underlying disability that is beyond normal progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disability.

b).  The examiner evaluating the service connection claim for sinusitis should comment on the following questions: 

(i) does the Veteran have a current sinus disorder?  In answering this question, please note the lay statements of record from the Veteran stating that he has chronic problems related to his sinuses.    

(ii) if a current sinus disorder is found, is it at least as likely as not that a sinus disorder is due to any in-service disease, event, or injury?  In answering this question, please consider the STRs noting complaints of sinus problems during service, and the Veteran's lay assertions that he received extensive treatment during service for sinus problems.  

c).  With regard to the service connection claim for hearing loss, return the Veteran's claims folder to the May 2013 VA examiner for review and elaboration on their report.  In that report, an adequate rationale is not provided in support of the finding that hearing loss likely did not relate to service.  The examiner should explain in detail why it is unlikely that the Veteran's hearing loss is unrelated to service.  A rationale should be provided for any negative opinion offered.  Further, in explaining any negative opinion, please address the findings noted in the February 2013 VA audiology examination report, which state that acoustic trauma during service caused the Veteran's tinnitus.  

Each examiner is asked to provide the underlying reasons for the opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

6.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


